Exhibit 10.2

 



 

 

MAGELLAN GOLD CORPORATION

 

DEFERRED COMPENSATION AND EQUITY AWARD PLAN

 

Effective on June 1, 2019

 

1.Purpose.

 

(a)              Magellan Gold Corporation ("Magellan Gold") has established
this Deferred Compensation and Equity Award Plan (the "Plan" ).

 

(b)              The purpose of the Plan is to enable officers, directors and
key employees ("Eligible Persons") to defer receipt of compensation for their
services on behalf of Magellan Gold and to enable Magellan Gold to provide part
or all of the compensation for the service of Eligible Persons by agreeing to
issue to such Eligible Persons shares of Magellan Gold's common stock, par value
$0.001 per share ("Shares").

 

(c)              This Plan has been established pursuant to the Magellan Gold
Company 2017 Equity Incentive Plan ("Incentive Plan"), and all rights to acquire
Shares and Shares issued pursuant to this Plan constitute awards granted and
shares issued under the Incentive Plan.

 

2.Definitions.

 

(a)              "Code" means the Internal Revenue Code of 1986, as amended, and
the rules and regulations promulgated thereunder.

 

(b)              "Committee" means an existing or newly formed committee of two
or more Independent Directors appointed by the Board.

 

(c)              "Employee" means any person employed by Magellan Gold or a
Subsidiary of Magellan Gold. Service as a director or payment of a director's
fee by Magellan Gold or a Subsidiary of Magellan Gold alone shall not be
sufficient to constitute "employment" by Magellan Gold or a Subsidiary of
Magellan Gold.

 

(d)              "Fair Market Value" means, as of any date, the value of the
Shares determined as follows:

 

(i)       If the Shares are listed on any "established securities market", as
defined in Treas. Reg. Section 1.897-l(m) or any successor thereto, the Fair
Market Value of a Share shall be the closing sales price for such Share as
quoted on such market (or the market with the greatest volume of trading in the
Shares if such Shares are traded on more than one market) on the day of
determination (or if no sales were reported on such day, on the most recent
trading day on which a sales transaction was reported), as reported by such
market or such other source as the Board reasonably deems reliable.

 

(ii)       In the absence of such markets for the Shares, the Fair Market Value
shall be determined in good faith by the Board using a reasonable valuation
method in accordance with Treas. Reg. Section l.409A-l(b)(5)(iv)(B) or any
successor thereto.

 

 

 



 1 

 

 

(e)              "Independent Director" means (i) a director who satisfies the
definition of Independent Director or similar definition under the applicable
securities exchange rules and regulations upon which the Shares are traded from
time to time, if applicable, and (ii) a director who either (A) is not a current
employee of Magellan Gold or an "affiliated corporation" (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of Magellan Gold or an "affiliated corporation" receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), is not an officer of Magellan Gold or an "affiliated corporation"
at any time and is not currently receiving direct or indirect remuneration from
Magellan Gold or an "affiliated corporation" for services in any capacity other
than as a director or (B) is otherwise considered an "outside director" for
purposes of Section 162(m) of the Code.

 

(f)               "Restricted Stock Unit" means the right to receive one Share
credited to the Award Account or the Fee Account in accordance with this Plan.

 

(g)             "Subsidiary" means with respect to any person, a corporation the
majority of whose share capital with voting power, under ordinary circumstances,
to elect directors is, at the date of determination thereof, directly or
indirectly owned by such person, by a Subsidiary of such person, or by such
person and one or more Subsidiaries of such person.

 



  3. Administration.

 

(a)              Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee. The Board
may, at any time and for any reason in its sole discretion, rescind all or any
portion of such delegation.

 

(b)              Powers of Board. The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)       To construe and interpret the Plan and any agreements issued pursuant
to the Plan and to establish, amend and revoke rules and regulations for their
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(ii)       To amend the Plan as provided in Sections 12 and 13.

 

(iii)       To waive in its sole discretion, at any time and from time to time,
with respect to any award pursuant to Section 5 of the Plan, the vesting
requirement set forth in Section 5(c) of the Plan, and to permit Restricted
Stock Units to vest on an earlier date, including the date of grant.

 

(iv)       Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of Magellan
Gold which are not in conflict with the provisions of the Plan.

 

(c)              Delegation to Committee. The Board may delegate administration
of the Plan and its powers and duties thereunder to a Committee or Committees,
and the term "Committee" shall apply to any person or persons to whom such
authority has been delegated. Upon such delegation, the Committee shall have the
powers theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be deemed to
include the Committee or subcommittee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
this Plan, except respecting matters under Rule 16b-3 of the Exchange Act or
Section 162(m) of the Code, or any rules or regulations issued thereunder, which
are required by such rules or regulations to be determined in the sole
discretion of the Committee.

 

 

 



 2 

 

 

(d)              Effect of Decision of the Board or a Committee; No Liability.
All determinations, interpretations and constructions made by the Board or a
Committee in good faith shall not be subject to review by any person and shall
be final, binding and conclusive on all persons. No member of the Board or a
Committee or any person to whom duties hereunder have been delegated shall be
liable for any action, interpretation or determination made in good faith, and
such persons shall be entitled to full indemnification and reimbursement
consistent with applicable law, in the manner provided in Magellan Gold'
Certificate of Incorporation and Bylaws as the same may be amended from time to
time, or as otherwise provided in any agreement between any such member and
Magellan Gold.

 

4.Maintenance of Records. Magellan Gold shall maintain two bookkeeping accounts
for each Eligible Person, an "Award Account" and a "Fee Account" , each of which
shall be credited in accordance with the terms of this Plan and the elections of
each Eligible Person pursuant to this Plan. Such accounts shall be maintained
solely to evidence unfunded obligations of Magellan Gold.

 

5.Award of Restricted Stock Units.

 

(a)              Discretionary Awards. The Board may, but shall not be required
to, authorize the award of Restricted Stock Units to one or more of the Eligible
Persons from time to time. At the discretion of the Board, such awards may occur
on the date of an Eligible Person's initial engagement, on the date of the
annual meeting of the Magellan Gold' stockholders, and/or on such other dates or
upon the occurrence of such other events as the Board may determine. Upon any
award of Restricted Stock Units pursuant to this Plan, the Award Account of such
Eligible Person shall be credited with such number of Restricted Stock Units.

 

(b)              Vesting. Restricted Stock Units awarded pursuant to this
Section 5 shall vest in the manner determined by the Board with respect to such
award.

 

(c)              Voting. Restricted Stock Units shall have no voting rights.

 

6.Deferral of Fees.

 

(a)              Board Authorization to Defer Cash Fees. The Board may permit
any Eligible Person to elect to defer receipt of all or any portion of the cash
compensation for services ("Fees") to be earned by such Eligible Person. In
order to permit the deferral of Fees for any calendar year, the Board shall
adopt a resolution (the "Deferral Authorization" ) no later than the close of
the calendar year prior to the calendar year in which any services will be
performed with respect to which Fees may be deferred. Any such Deferral
Authorization shall permit any Eligible Person to elect to defer receipt of Fees
in the manner set forth in Section 6(b) and (c). In the discretion of the Board,
the Deferral Authorization may apply to the following calendar year, to multiple
future years or to all future years, and may apply to all Fees earned or to only
certain Fees earned during such period, in each case, as set forth in the
Deferral Authorization, subject to the Board's authority to rescind or modify a
Deferral Authorization for any calendar year prior to the commencement of such
calendar year. Unless and until the Board adopts a Deferral Authorization as
provided herein, no deferral of Fees shall be permitted.

 

(b)              Deferral Election.

 

(i)       Provided that a Deferral Authorization has been approved by the Board,
any Eligible Person may, but is not required to, elect to defer receipt of all
or any portion of any Fees to be earned by such Eligible Person by indicating
such election to Magellan Gold on an Election Form supplied by Magellan Gold
(each a "Deferral Election"). The Deferral Election must specify the Fees to be
deferred and the period for which such Fees shall be deferred (each a "Deferral
Period"). Each Deferral Election is irrevocable with respect to the Fees to
which it applies and shall be valid only to the extent the Deferral
Authorization covers the Fees and Deferral Period set forth in the Deferral
Election.

 

 

 



 3 

 

 

(ii)      Each Deferral Election must be made no later than the close of the
calendar year prior to the first calendar year in which any services will be
performed with respect to which Fees are deferred under such Deferral Election.
Notwithstanding the foregoing, for the first year in which an Eligible Person
becomes eligible to participate in this Plan, the Eligible Person may make an
initial Deferral Election within 30 days after the date the Eligible Director
becomes eligible to participate in this Plan, provided that, (i) such Deferral
Election shall be valid only to the extent a Deferral Authorization covers the
proposed Deferral Period, and (ii) such Deferral Election shall apply only to
Fees payable with respect to services rendered after the date of such Deferral
Election.

 

(iii)     For so long as a Deferral Authorization is in effect with respect to
any proposed deferral, a Deferral Election may be made annually at the Eligible
Person's direction, and shall continue from calendar year to calendar year
unless a written request to modify or terminate that election for subsequent
calendar years is submitted to Magellan Gold on or before December 31 of such
year.

 

(c)              Credit for Amounts Deferred. The Fee Account will be credited
with the number of Restricted Stock Units as are equal to the number of Shares,
including fractions, that could have been purchased had the amount of the Fees
accrued and deferred been used to purchase Shares on the date on which such Fees
would have been earned had they not been deferred, at a price equal to Fair
Market Value on such date. Restricted Stock Units awarded pursuant to this
Section 6 shall vest immediately.

 

7.Dividends, Distributions and Adjustments.

 

(a)              Whenever a cash dividend or any other distribution is paid with
respect to Shares, the Award Account and Fee Account, as applicable, of each
Eligible Person shall be credited with an additional number of Restricted Stock
Units equal to the number of Shares that could have been purchased had such
dividend or other distribution been paid on each Restricted Stock Unit in the
Award Account and Fee Account, as applicable (on the record date for such
dividend or distribution) and the amount of such dividend or value of such other
distribution been used to acquire additional Shares at the Fair Market Value on
the date such dividend or other distribution is paid. The value of any such
other distribution on or related to Shares shall, at the option of the Board (or
an authorized Committee of the Board), be either determined by the Board or
independently established.

 

(b)              The number of Restricted Stock Units shall be fully adjusted
upon the occurrence of any stock split, stock dividend, combination or
reclassification, recapitalization, merger or similar event, and shall be
appropriately adjusted for the value (determined in the manner provided above
with respect to distributions) of any right, privilege or opportunity provided
or offered by Magellan Gold to holders of Shares.

 

8.Delivery of Shares.

 

(a)              Within thirty (30) days following the date on which the
Eligible Person ceases to be an Eligible Person, a number of Shares equal to the
number of vested Restricted Stock Units in such Eligible Person's Award Account
and Fee Account shall be delivered to such Eligible Person, and all unvested
Restricted Stock Units shall terminate.

 

(b)              In the event of an Eligible Person's death, such Eligible
Person's estate or beneficiary, as appropriate, shall be paid an amount equal to
the Fair Market Value on the date of death of a number of Shares equal to the
number of the vested and unvested Restricted Stock Units credited to his or her
Award Account and Fee Account.

 

 

 



 4 

 

 

(c)               In the event that an Eligible Person incurs an Unforeseeable
Emergency, the Board may direct the immediate lump sum transfer to the Eligible
Person of vested amounts (in Shares or in cash equal to the Fair Market Value of
Shares) that the Board determines to be necessary to satisfy such Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Eligible
Person's assets (to the extent the liquidation of such assets would not itself
cause severe financial hardship). The preceding sentence shall be construed and
administered in accordance with the requirements of Section 409A( a)(2) (B)(ii)
of the Code. If an Eligible Person has suffered an Unforeseeable Emergency, the
Board may, in its sole discretion, authorize the cessation of deferrals by such
Eligible Person under the Plan. "Unforeseeable Emergency" shall mean a severe
financial hardship to an Eligible Person resulting from an illness or accident
of the Eligible Person, the Eligible Person's spouse, or a dependent (as defined
in Section l 52(a) of the Code) of the Eligible Person, loss of the Eligible
Person's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Person. This definition shall be construed and administered in
accordance with the requirements of Code Section 409A(a)(2)(B)(ii).

 

(d)              Notwithstanding anything in this Plan to the contrary, no
benefits payable by reason of an Eligible Person ceasing to be a member of the
Board will be payable unless, or until, such Eligible Person shall have
experienced a separation from service within the meaning of Code Section 409A
and Treasury Regulations thereunder.

 

(e)              Distributions of fractional Restricted Stock Units shall be
made in cash.

 

9.Alienability. No amount due or payable under the Plan or any interest in the
Plan, shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, attachment, garnishment, lien, levy or like encumbrance. No such amount
shall in any manner be liable for or subject to the debts or liability of any
Eligible Person. Prior to delivery of Shares by Magellan Gold pursuant to
Section 8, no Eligible Person shall have any right to transfer or assign any
Share, or any right to receive any Share, credited to him or her under this
Plan. Any purported assignment shall be null and void.

 

10.Eligible Person's Rights Unsecured. The right of an Eligible Person to
receive any cash payment or Shares hereunder shall rank as an unsecured claim
against Magellan Gold and shall be subject to the claims of general creditors in
the event of the bankruptcy or insolvency of Magellan Gold. Assets that may be
set aside for Magellan Gold' convenience with respect to the Plan, and
bookkeeping accounts maintained pursuant to the Plan, shall not in any way be
construed as assets held in trust for, or be subject to any prior claim by, an
Eligible Person or beneficiary.

 

11.Effective Date. The Plan shall become effective on June 1, 2019.

 

12.Section 409A. Magellan Gold intends that payments and benefits payable under
the Plan not be subject to the additional tax imposed pursuant to Section 409A
of the Code, and the Plan shall be construed in accordance with such intent. To
the extent such payments or benefits could become subject to such Section,
Magellan Gold shall cooperate with the Eligible Persons to amend the Plan with
the goal of providing to the Eligible Persons the economic benefits described in
the Plan in a manner that does not result in such tax being imposed.
Notwithstanding any other provision of this Plan to the contrary, if (I) on the
date of a Eligible Person's Separation from Service (as such term is used or
defined in Code Section 409A(a)(2)(A)(i), Treasury Regulation Section
1.409A-1(h), or any successor law or regulation), any of Magellan Gold' equity
is publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code) and (2) as a result of such
Separation from Service, the Eligible Person would receive any payment that,
absent the application of this sentence, would be subject to interest and
additional tax imposed pursuant to Code Section 409A as a result of the
application of Code Section 409A(2)(B)(i), then, to the extent necessary to
avoid the imposition of such interest and additional tax, such payment shall be
deferred until the earlier of (i) 6 months after the Participant's Separation
from Service or (ii) the Participant's death.

 

13.Amendment and Termination. The Board or any authorized Committee of the Board
may at any time terminate, and may at any time and from time to time and in any
respect amend, the Plan for any reason; provided that the Plan may not be
amended more than once every six months, other than to comport with changes in
the Code, the Employee Retirement Income Security Act of 1974, or the rules and
regulations thereunder.

